DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Examiner would like to note that this office is in response to the Applicant’s first reply on 5/2/22 and the supplemental reply on 5/24/22. The 5/24/22 reply includes a supplemental amendment that further amends the previously amended claims on 5/2/22. See Examiner Interview Summary Record dated 5/26/22 for details regarding the supplemental amendment.

The Examiner would like to note that the steps of claim 18 do not have to be given weight because there is no functional relationship between the medium and the decoder (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory decoder-readable medium merely serves as a support for the information or data (i.e. the encoded picture information) which is not used by the decoder for any other purpose. However, in the interest of compact prosecution, the Examiner has still included citations below. The Examiner recommends adding instructions stored in the non-transitory decoder-readable medium which cause a decoder to parse a bitstream or encoded picture information according to steps. In the alternative, changing the claim type to a method claim would also work if the Applicant wishes to patent specific steps. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone in view of Ikai et al. (U.S. 2020/0260096), hereinafter Ikai.

	Regarding claim 1, Panusopone discloses a method, comprising: 
	parsing, by a processor ([0179]), a first syntax element indicating whether a current block is split into a plurality of sub-blocks, based on that the current block satisfies a preconfigured condition ([0086] and fig. 6C), 
	parsing, by the processor ([0179]), a second syntax element indicating whether the current block is split based on a quad-tree structure, based on the first syntax element including information that the current block is split ([0087] and fig. 6C, QP side), 
	parsing, by the processor ([0179]), a third syntax element and a fourth syntax element, based on the second syntax element including information that the current block is not split based on the quad-tree structure (fig. 6C, No QP split side), the third syntax element indicating whether the current block is split based on a binary-tree structure or a ternary-tree structure ([0088] and fig. 6C), the fourth syntax element indicating a split direction of the current block ([0090] and fig. 6C), and 
	determine a split mode of the current block based on at least one of the first syntax element, the second syntax element, the third syntax element, or the fourth syntax element (claims 1 and 11),
	wherein the first ([0089]), second ([0088]), third, and fourth ([0091]) syntax elements are parsed in an order of the first syntax element, the second syntax element ([0088] and fig. 6C), and two of the third syntax element and the fourth syntax element ([0091] and fig. 6C), and
	wherein:
		(i) based on a value of the first syntax element being 0, the current block is not split and the second, third, and fourth syntax elements are not parsed ([0089]), 
		(ii) based on the value of the first syntax element being 1 and a value of the second syntax element being 1, the current block is split into 4 sub-blocks ([0086] and fig. 6C), 
		(iii) based on the value of the first syntax element being 1 and the value of the second syntax element being 0, the current block is split into 2 sub-blocks or 3 sub- blocks ([0091]),
		(iv) based on the value of the third syntax element being 1, the current block is split into 2 sub-blocks in the binary-tree structure ([0088] and fig. 6C), and 
		(v) based on the value of the fourth syntax element being 1, the current block is split in a vertical direction ([0090], [0041] and fig. 6C).
	Panusopone does not explicitly disclose parsing based on that a value of a horizontal direction coordinate of a top left sample of the current block added by a width of the current block is equal to or smaller than a width of a current picture, and based on that a value of a vertical direction coordinate of the top left sample of the current block added by a height of the current block is equal to or smaller than the height of the current picture.
	However, Ikai teaches, parsing a first syntax element indicating whether a current block is split into a plurality of sub-blocks, based on a value of a horizontal direction coordinate of a top left sample of the current block added by a width of the current block being equal to or smaller than a width of a current picture, and based on that a value of a vertical direction coordinate of the top left sample of the current block added by a height of the current block being equal to or smaller than the height of the current picture (Ikai [0303] and fig. 31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panusopone’s method with the missing limitations as taught by Ikai to increase coding efficiency (Ikai [0016]) and reduces processing delay (Ikai [0305]).

	Regarding claim 2, Panusopone in view of Ikai teaches the method of claim 1, respectively, wherein the processor is further configured to: 
	call a coding unit syntax for a decoding process of the current block based on the first syntax element including information that the current block is not split (Panusopone claim 1, [0032], [0049] and fig. 1).

	Regarding claim 4, Panusopone in view of Ikai teaches the method s of claim 1, respectively, wherein the processor is further configured to call a coding tree unit syntax for determining a split structure of the split sub-block from the current block based on the split mode (Panusopone [0086] and fig. 6C).

	Regarding claim 5, Panusopone in view of Ikai teaches the method of claim 1, respectively, wherein the first syntax element, the second syntax element, the third syntax element and the fourth syntax element are parsed from a syntax of a same level (Panusopone claim 12).

	Regarding claim 15, Panusopone in view of Ikai teaches a video encoding method, comprising: 
	generating, by a processor, a first syntax element indicating whether a current block is split into a plurality of sub-blocks, based on a value of a horizontal direction coordinate of a top left sample of the current block added by a width of the current block being equal to or less than a width of a current picture, and a value of a vertical direction coordinate of the top left sample of the current block added by a height of the current block being equal to or less than a height of the current picture; 
	generating, by the processor, a second syntax element indicating whether the current block is split based on a quad-tree structure, based on that the first syntax element including information that the current block is split; 
	generating, by the processor, a third syntax element and a fourth syntax element, based on that the second syntax element including information that the current block is not split based on the quad-tree structure, the third syntax element indicating whether the current block is split based on a binary-tree structure or a ternary-tree structure, the fourth syntax element indicating about a split direction of the current block; and 
	determining, by the processor, a split mode of the current block based on at least one of the first syntax element, the second syntax element, the third syntax element, or the fourth syntax element,
	wherein the first, second, third, and fourth syntax elements are parsed in an order of the first syntax element, the second syntax element, and the two of the third syntax element and the fourth syntax element , and wherein: (i) based on a value of the first syntax element being 0, the current block is not split and the second, third, and fourth syntax elements are not generated, (ii) based on the value of the first syntax element being 1 and a value of the second syntax element being 1, the current block is split into 4 sub-blocks, (iii) based on the value of the first syntax element being 1 and the value of the second syntax element being 0, the current block is split into 2 sub-blocks or 3 sub- blocks, (iv) based on the value of the third syntax element being 1, the current block is split into 2 sub-blocks in the binary-tree structure, and (v) based on the value of the fourth syntax element being 1, the current block is split in a vertical direction (claim 15 recites analogous limitations to claim 1 above and is therefore rejected on the same premise (see claim 1 citations and analysis). Furthermore, claim 15 discloses an inverse of decoding and Panusopone further discloses encoding syntax elements in paragraph [0086]).
	The same analysis and motivation for claim 1 applies to claim 15.

	Regarding claim 16, Panusopone in view of Ikai teaches the method of claim 15, wherein the first syntax element, the second syntax element, the third syntax element and the fourth syntax element are generated at a same level (see claim 5 citations).

	Regarding claim 17, Panusopone in view of Ikai teaches the method of claim 15, further comprising: generating, by the processor, a fifth syntax element regarding whether the current block split from a block of higher node based on the binary-tree structure or the ternary- tree structure is split based on the quad-tree structure (see claim 7 citations).

	Regarding claim 18, Panusopone in view of Ikai teaches a non-transitory decoder-readable medium for storing encoded picture information (Panusopone [0174] and [0185]) generated by performing steps comprising: generating a first syntax element indicating whether a current block is split into a plurality of sub-blocks, based on a value of a horizontal direction coordinate of a top left sample of the current block added by a width of the current block being equal to or less than a width of a current picture, and a value of a vertical direction coordinate of the top left sample of the current block added by a height of the current block being equal to or less than a height of the current picture; generating a second syntax element indicating whether the current block is split based on a quad-tree structure, based on that the first syntax element including information that the current block is split; and generating a third syntax element and a fourth syntax element, based on the second syntax element including information that the current block is not split based on the quad-tree structure, the third syntax element indicating whether the current block is split based on a binary-tree structure or a ternary-tree structure, the fourth syntax element indicating about a split direction of the current block; and determining a split mode of the current block based on at least one of the first syntax element, the second syntax element, the third syntax element, or the fourth syntax element, wherein the first, second, third, and fourth syntax elements are generated in an order of the first syntax element, the second syntax element, and two of the third syntax element and the fourth syntax element , and wherein: (i) based on a value of the first syntax element being 0, the current block is not split and the second, third, and fourth syntax elements are not generated, (ii) based on the value of the first syntax element being 1 and a value of the second syntax element being 1, the current block is split into 4 sub-blocks, (iii) based on the value of the first syntax element being 1 and the value of the second syntax element being 0, the current block is split into 2 sub-blocks or 3 sub-blocks, (iv) based on the value of the third syntax element being 1, the current block is split into 2 sub-blocks in the binary-tree structure, and (v) based on the value of the fourth syntax element being 1, the current block is split in a vertical direction (claim 18 recites analogous limitations to claim 1 above and is therefore rejected on the same premise (see claim 1 citations and analysis). Furthermore, claim 18 discloses an inverse of decoding and Panusopone further discloses encoding syntax elements in paragraph [0086]).
	The same analysis and motivation for claim 1 applies to claim 18.

	Regarding claim 19, Panusopone in view of Ikai teaches the medium of claim 18, wherein the first syntax element, the second syntax element, the third syntax element and the fourth syntax element are managed at a same level (see claim 5 citations).

	Regarding claim 20, Panusopone in view of Ikai teaches the medium of claim 18, wherein the encoded picture information is generated by further performing a step of: generating a fifth syntax element indicating whether the current block split from a block of higher node based on the binary-tree structure or the ternary-tree structure is split based on the quad-tree structure (see claim 7 citations).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Panusopone in view of Ikai as applied to claim 1 above, and further in view of Guo et al. (U.S. 2013/00272381), hereinafter Guo. Guo was cited in the Applicant’s IDS dated 10/1/2020.

	Regarding claim 7, Panusopone in view of Ikai teaches the method of claim 1. Panusopone does not explicitly disclose wherein the processor is configured to parse a fifth syntax element indicating whether the current block split from a block of a higher node based on the binary-tree structure or the ternary-tree structure is split based on the quad-tree structure.
	However, Guo teaches, wherein the processor is configured to parse a fifth syntax element indicating whether the current block split from a block of a higher node based on the binary-tree structure or the ternary-tree structure is split based on the quad-tree structure (Guo [0195] and fig. 13, #432A to #430A-430D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Panusopone in view of Ikai with the missing limitations as taught by Guo to provide increased coding efficiency (Guo [0007]).

Response to Arguments
Applicant's arguments filed 5/2/22 in regards to the amended claims have been fully considered but they are not persuasive.

On pgs. 7-9 of the Applicant’s Response on 5/2/22, the Applicant argues that Panusopone does not disclose the amended syntax element limitations of the independent claims.
	The Examiner respectfully disagrees. After further consideration of Panusopone in view of the amended limitations, Panusopone further discloses that the “No split” syntax can occur at any depth of the tree indicating that the node is not split as shown in fig. 6C ([0089]). Ikai also teaches a split flag ([0303] and fig. 31). Next, Panusopone discloses that additional syntax may be used in addition to the directional syntax (i.e. third and fourth syntax) to identify binary or ternary (i.e. 2 or 3 sub-blocks) partitioning ([0091]). More specifically, as cited above, a third syntax element being 1 indicating a binary split ([0088]) and a fourth syntax element indicating a vertical split ([0090], [0041] and fig. 6C). Therefore, the combination of Panusopone and Ikai teaches the Applicant’s amended limitations as cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. (U.S. 2013/0251026) discloses quadtree splitting (figs. 2A and 2B). Wu et al. (“Description of SDR video coding technology proposal by University of Science and Technology of China, Peking University, Harbin Institute of Technology, and Wuhan University (IEEE 1857.10 Study Group)”, 10-20 Apr. 2018, this reference was cited in the Applicant’s IDS dated 3/14/22) discloses a split_flag which is used to start the splitting operation (p. 3, split_flag).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482